Citation Nr: 9910376	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-10 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a corn and callosities 
disorder of the feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1993.

This appeal arises before the Board of Veteran's Appeals 
(Board) from an March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO), whereby service connection for 
a disorder characterized as callosities and corns was denied.

The Board notes that the veteran has also claimed service 
connection for a variety of foot disorders, including a 
ingrown toenail or onychectomy disorder, and a bunion, status 
post bunion surgery, or hallux valgus disorder.  However, as 
those claims have not been perfected for appeal, they are not 
properly before the Board and are referred to the RO for 
action it deems appropriate.  


FINDING OF FACT

A corn or callosities disorder is not shown to be related to 
the veteran's active service.


CONCLUSION OF LAW

A claim for service connection for a corn or callosities 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records show that she was seen 
in July 1990 with complaints of a "sore little toe".  The 
examiner noted a callus, and that the veteran's "shoes [are] 
too narrow around toe."  However, her service medical 
records also reflect that her feet were clinically evaluated 
as normal in a report of a medical examination dated August 
1993.  In addition, the veteran indicated that she did not 
ever have, or now had, foot trouble, in a report of medical 
history compiled by her and dated November 1992 and in August 
1993.  

The medical evidence subsequent to service, consisting of 
outpatient records and reports of treatment, shows that 
although the veteran was seen with complaints of bunion and 
toenail foot disorders between 1995 and 1997, it does not 
show that a corn or callosities disorder was manifested. 

The recent medical evidence shows that the veterans' feet 
were examined in May 1998.  That report reveals, in pertinent 
part, that "corns are present on the bilateral aspects of 
the 5th toes bilaterally."  The assessment was status post 
revision of hallux valgus deformity, with pain.  The examiner 
further commented that "there appear to be no fungal 
infections of the toes and the toenails seem to show no 
evidence of ingrown material at this time.  There are changes 
consistent with surgical revision of the toenails.  Corns are 
present on the dorsal aspects of the bilateral toes."  A 
written addendum to the report shows that the "x-rays show 
no arthritis".  

Although the service medical records reflect the presence of 
a callus, and that the veteran's "shoes [are] too narrow 
around [the] toe", the Board must point out that all of the 
requirements of a well grounded claim must be shown.  
Although corns were present on the bilateral aspects of the 
5th toes during the veteran's May 1998 VA rating examination, 
there is no evidence to show that this corn disorder is in 
any way related to the veteran's callus disorder that she 
manifested during her active service.  

As indicated above, the third requirement for a well grounded 
claim is the presence of a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  

There is no medical evidence to show that the veteran's July 
1990 in-service callus from "shoes [that are] too narrow 
around toe" is linked to her corn that was manifested during 
her May 1998 examination.  In fact, subsequent service 
medical records specifically indicate that her feet were 
clinically evaluated as normal in August 1993, revealing 
neither a callus nor a corn.  In addition, the medical 
evidence subsequent to service does not show that post-
service manifestations of a corn disorder, in 1998, are in 
any way related to her in-service callus disorder.  

The Board notes that the veteran argues, in essence, that she 
has multiple foot disorders due to the footwear she wore 
during service.  However, the Board must point out that 
competent medical evidence is required to show a link between 
the current disorder and in-service injury.  As there is no 
competent medical evidence to show that the veteran's current 
disorder is etiologically connected to service, the 
appellant's contentions are no more than unsupported 
speculation that, without demonstrated medical training and 
proficiency, is of little probative value.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).

The Court of Appeals for Veterans Claims (formally the Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
when a claimant fails to submit a well-grounded claim under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), VA has a duty 
under 38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in conjunction with this appeal advises the veteran 
that satisfaction of the three criteria enumerated by the 
Court in Caluza have not been satisfied.


ORDER

Entitlement to service connection for a corn and callosities 
disorder of the feet is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

